Exhibit 10.1
 
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy
Transition Bond Company LLC)
$748,897,000 Transition Bonds, Series 2001-1
 
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the "Agreement"), dated as of October 24, 2001, between
CenterPoint Energy Houston Electric, LLC (formerly Reliant Energy,
Incorporated), as Servicer, and CenterPoint Energy Transition Bond Company, LLC
(formerly Reliant Energy Transition Bond Company LLC), as Issuer, the Servicer
does hereby certify as follows:
 
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement.  References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
 
Collection Periods: March 14, 2008 through September 11, 2008
Payment Date: September 15, 2008
Today's Date: September 11, 2008

 
1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:
     
i.
 
Remittances for the March 14 through 31, 2008 Collection Period
    4,012,093.77  
ii.
 
Remittances for the April 1 through 30, 2008 Collection Period
    7,060,885.30  
iii.
 
Remittances for the May 1 through 31, 2008 Collection Period
    7,463,829.44  
iv.
 
Remittances for the June 1 through 30, 2008 Collection Period
    7,128,418.35  
v.
 
Remittances for the July 1 through 31, 2008 Collection Period
    9,444,395.31  
vi.
 
Remittances for the August 1 through 31, 2008 Collection Period
    9,314,238.25  
vii.
 
Remittances for the September 1 through 11, 2008 Collection Period
    3,751,432.49  
viii.
 
Net Earnings on Collection Account
       [through 8/31/08]    
   General Subaccount
    300,718.32      
   Overcollateralization Subaccount
    27,457.69      
   Capital Subaccount
    51,056.55      
   Reserve Subaccount
    121,663.98  
ix.
 
General Subaccount Balance (sum of i through viii above)
    48,676,189.45                
x.
 
Reserve Subaccount Balance as of Prior Payment Date
    9,742,884.30  
xi.
 
Overcollateralization Subaccount Balance as of Prior Payment Date
    2,028,262.71  
xii.
 
Capital Subaccount Balance as of Prior Payment Date
    3,744,485.00  
xiii.
 
Collection Account Balance (sum of ix through xii above)
    64,191,821.46                

2. Outstanding Amounts as of Prior Payment Date:
     
i.
 
Class A-1 Principal Balance
    0.00  
ii.
 
Class A-2 Principal Balance
    0.00  
iii.
 
Class A-3 Principal Balance
    106,690,000.00  
iv.
 
Class A-4 Principal Balance
    385,897,000.00  
v.
 
Aggregate Principal Balance of all Series 2001-1 Transition Bonds
    492,587,000.00                

3. Required Funding/Payments as of Current Payment Date:
                   
Projected
               
Principal
   
Semiannual
     
Series 2001-1 Principal
 
Balance
   
Principal Due
                   
i.
 
Class A-1
    0.00       0.00  
ii.
 
Class A-2
    0.00       0.00  
iii.
 
Class A-3
    63,441,199.00       43,248,801.00  
iv.
 
Class A-4
    385,897,000.00       0.00  
v.
 
For all Series 2001-1 Transition Bonds
    449,338,199.00       43,248,801.00                        

       
Transition
   
Days in
               
Bond
   
Interest
               
Interest Rate
   
Period (1)
   
Interest Due
                         
vi.
 
Required Class A-1 Interest
   
3.840
 %     180       0.00  
vii.
 
Required Class A-2 Interest
   
4.760
 %     180       0.00  
viii.
 
Required Class A-3 Interest
   
5.160
 %     180       2,752,602.00  
ix.
 
Required Class A-4 Interest
   
5.630
 %     180       10,863,000.55      
(1) On 30/360 Day basis.
                                                     

             
Funding
               
Required Level
   
Required
                               
x.
 
Overcollateralization Subaccount
    2,184,282.92       156,020.21        
xi.
 
Capital Subaccount
    3,744,485.00       0.00                                    

1

--------------------------------------------------------------------------------


 
4. Allocation of Remittances as of Current Payment Date Pursuant to Section
8.02(d) of Indenture:
 
i.
Trustee Fees and Expenses
   
0.00
 
ii.
Servicing Fee
   
187,224.25
  (1)
iii.
Administration Fee and Independent Managers Fee
   
50,000.00
  (2)
iv.
Operating Expenses
   
52,970.53
  (3)
v.
Semiannual Interest (including any past-due Semiannual Interest for prior
periods)
           

           
Per $1,000
             
of Original
   
Series 2001-1
 
Aggregate
   
Principal Amount
                   
1. Class A-1 Interest Payment
    0.00       0.00    
2. Class A-2 Interest Payment
    0.00       0.00    
3. Class A-3 Interest Payment
    2,752,602.00       21.17    
4. Class A-4 Interest Payment
    10,863,000.55       28.15                      

vi.
Principal Due and Payable as a result of Event of Default or on Final Maturity
Date
                   
Per $1,000
             
of Original
   
Series 2001-1
 
Aggregate
   
Principal Amount
                 
1. Class A-1 Principal Payment
    0.00       0.00    
2. Class A-2 Principal Payment
    0.00       0.00    
3. Class A-3 Principal Payment
    0.00       0.00    
4. Class A-4 Principal Payment
    0.00       0.00                      

vii.
Semiannual Principal
                       
Per $1,000
             
of Original
   
Series 2001-1
 
Aggregate
   
Principal Amount
                 
1. Class A-1 Principal Payment
    0.00       0.00    
2. Class A-2 Principal Payment
    0.00       0.00    
3. Class A-3 Principal Payment
    43,248,801.00       332.68    
4. Class A-4 Principal Payment
    0.00       0.00                      

viii.
Amounts Payable to Credit Enhancement Providers (if applicable)
N/A
 
 
ix.
Operating Expenses not Paid under Clause (iv) above
  0.00
 
 
x.
Funding of Capital Subaccount
  55,923.66
 
 
xi.
Funding of Overcollateralization Subaccount
  156,020.21
 
 
xii.
Net Earnings in Capital Subaccount Released to Issuer
  51,056.55
 
 
xiii.
Deposit to Reserve Subaccount
  0.00
 
 
xiv.
 Released to Issuer upon Series Retirement: Collection Account   0.00    
xv.
Aggregate Remittances as of Current Payment Date
  57,417,598.75
 
 

           
(1) Servicing fee: $748,897,000 x .05% x 180/360 = $187,224.25
     
(2) Administration fee: $50,000 x 180/180 = $50,000.00
     
(3) Reimbursement to Administrator for fees/expenses paid to outside legal
counsel ($34,915.83),
     
      printer ($5,920.00) and independent accountants ($12,134.70).
         

 
2

--------------------------------------------------------------------------------


 
5. Subaccount Withdrawals as of Current Payment Date
       
    (if applicable, pursuant to Section 8.02(d) of Indenture):
       
i.
Reserve Subaccount (available for 4.i. through 4.xii.)
   
8,741,409.30
 
ii.
Overcollateralization Subaccount (available for 4.i. through 4.ix.)
0.00
 
iii.
Capital Subaccount (available for 4.i. through 4.ix.)
   
0.00
 
iv.
Total Withdrawals
   
8,741,409.30
             

6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
 
(after giving effect to payments to be made on such Payment Date):
                     
Series 2001-1
       
i.
Class A-1 Principal Balance
   
0.00
 
ii.
Class A-2 Principal Balance
   
0.00
 
iii.
Class A-3 Principal Balance
   
63,441,199.00
 
iv.
Class A-4 Principal Balance
   
385,897,000.00
 
v.
Aggregate Principal Balance for all Series 2001-1 Transition Bonds
449,338,199.00
             
vi.
Reserve Subaccount Balance
   
1,001,475.00
 
vii.
Overcollateralization Subaccount Balance
   
2,184,282.92
 
viii.
Capital Subaccount Balance
   
3,800,408.66
 
ix.
Aggregate Collection Account Balance
   
6,986,166.58
             

7. Shortfalls In Interest and Principal Payments as of Current Payment Date
     
(after giving effect to payments to be made on such Payment Date):
                   
i.
Semiannual Interest
         
Series 2001-1
         
1. Class A-1 Bond Interest Payment
   
0.00
   
2. Class A-2 Bond Interest Payment
   
0.00
   
3. Class A-3 Bond Interest Payment
   
0.00
   
4. Class A-4 Bond Interest Payment
   
0.00
             
ii.
Semiannual Principal
         
Series 2001-1
         
1. Class A-1 Principal Payment
   
0.00
   
2. Class A-2 Principal Payment
   
0.00
   
3. Class A-3 Principal Payment
   
0.00
   
4. Class A-4 Principal Payment
   
0.00
             

8. Shortfalls in Required Subaccount Levels as of Current Payment Date
       
(after giving effect to payments to be made on such Payment Date):
       
i.
Overcollateralization Subaccount
   
0.00
 
ii.
Capital Subaccount
   
0.00
             

             
IN WITNESS HEREOF, the undersigned has duly executed and delivered this
   
Semiannual Servicer's Certificate this 11th day of September, 2008.
                   
CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC
       
(formerly RELIANT ENERGY, INCORPORATED), as Servicer
                   
by:
/s/ Linda Geiger
         
Linda Geiger
         
Assistant Treasurer
     

 
3

--------------------------------------------------------------------------------

